Title: To James Madison from John Mitchell, 9 May 1803
From: Mitchell, John
To: Madison, James


					
						Sir
						Havre 9th. May 1803
					
					I had the honor of addressing you some time since, When I solicited you to recomend Me as a proper Person to act as Commercial Agent for this Port, And I believe my friend Mr. Monroe also wrote you to same purport.  Not hearing of any Appointment being Made since Mr Dobel declind comeing here—I solicited Mr Livingston to nominate Me that the Place should not be without an Official Agent, Which after waiting to Consult Mr. Monroe He has done, yet not ’till after Mr. Barnet had Writen that if my Appointment depended on his Staying at Antwerp he would cheerfully do so, as he had His Commission for that, and leave me to remain here, altho he had Written you that He gave a preference to this.  His resignation I regard as a favor to an old friend.  This Circumstance I think necessary to Mention to shew My Appointment will not interfere with my friend Mr. Barnet, and I now solicit your interest that the Appointment be Confirmed, And flatter my self to render satisfaction & Credit the recommendation.  Being the oldest and the longest Established American my knoledge of the Customs and Commerce will I hope enable Me to fill the office to the satisfaction of our Goverment and the Mercantile interest.  ’Tho you have seen Me yet not being personally aquainted with Me, I early referd to Mr Monroe, Genl Smyth, Govenr. McKean, and others—as well as all the Mercantile interest of Philada.  Hoping for your recommendation, I am with perfect respect Sir Your very Obedient & very hble. Servt.
					
						John Mitchell
						of Philadelphia
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
